Citation Nr: 0828973	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder, to 
include as secondary to service-connected right hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel






INTRODUCTION

The veteran had active service from January 1977 to July 1977 
and August 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

A low back disorder is proximately due to service-connected 
right hip disability. 


CONCLUSION OF LAW

Service connection for low back disorder as secondary to 
right hip service connection is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Low Back Disorder, 
to Include as Secondary to Service-Connected Right Hip 
Disorder

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
a low back disorder.  The service treatment records have been 
reviewed.  The veteran's service records indicate numerous 
consultations with the doctor starting in June 1981 regarding 
right hip pain that developed after he jumped off a truck.  
However, there is no mention of low back pain or any low back 
disorder in the service medical records.

The claims folder contains no evidence that the veteran was 
seen for complaints of low back pain until April 2006.  As 
such, the post-service medical records are absent of 
complaints or treatment related to a low back disorder for 
many years and do not reveal a continuity of symptomatology 
such as to enable a finding that the current low back 
disorder is casually related to service.  Indeed, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service (more than ten 
years), can be considered as evidence against the claim.  
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, under the relevant laws and regulations, secondary 
service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is alternatively claiming entitlement to service 
connection for a current low back disorder that he asserts is 
a result of his service-connected right hip disability.  The 
veteran is service connected for residuals of Legg-Calve 
Perthes Disease in his right hip, which was evaluated as 20 
percent disabling in January 2007.  The rating decision in 
March 2002 noted that although Legg-Calve Perthes was a 
childhood disease, service connection was warranted because 
the residuals of the disease in his right hip were 
permanently worsened as a result of service.  An initial 
evaluation of ten percent was granted for malunion of the 
femur with slight knee or hip disability or pain on motion.

Post-service private treatment records indicate multiple 
consultations with doctors and chiropractors concerning low 
back pain.  In a letter from April 2006, Dr. Porter, a 
chiropractic doctor, stated that the veteran was treated for 
intermittent chronic low back pain and that there was a 
diagnosis of myofascitis, segmental dysfunction 
cervicothoracic and segmental dysfunction lumbopelvis.  The 
veteran was treated with chiropractic adjustments to improve 
the motion of the spinal and extremity joints and myofascial 
release to reduce muscle spasms and contracture of scar 
tissue.  Dr. Porter opined that the veteran's symptoms were 
consistent with his history of injury in the military.  He 
stated that it is not unusual for old injuries to cause 
chronic symptoms due to the process of degeneration that 
occurs as time goes on. 

Medical records were also obtained from Bartonville Family 
Medical.  Records indicate the veteran was seen for hip and 
low back pain in January 2007.  It was noted that the low 
back pain was most prominent in the lower lumbar spine, and 
radiated to the left and right buttock and right posterior 
thigh.  A low back examination revealed exaggerated lumbar 
lordosis.  The doctor opined, based on his examination, that 
it is as likely as not that the chronic low back pain was the 
result of the veteran's hip disease.

The evidence also includes an additional letter from Dr. 
Porter in March 2007.  Dr. Porter stated that the veteran has 
been seen in his office at various times over the last 
several years for treatment of pain in the low back.  Dr. 
Porter opined that the veteran's low back pain is more likely 
than not due to the biomechanical stresses caused by injuries 
he received while in the military.  He asserted that these 
stresses could be clearly seen in anterior-posterior (AP) 
lumbo pelvic x-rays.  Dr. Porter assessed that the veteran 
had greater than a two centimeter drop in his right iliac 
crest compared to his left, which causes significant pelvic 
unleveling.  Dr. Porter also stated that the veteran has a 
reduction in the disc height of his L5 disc space.

The veteran was afforded a VA examination in September 2007 
to assess whether his low back disorder is secondary to his 
service-connected right hip disability.  The examiner opined 
that the current low back disorder is less likely than not 
related to his right hip disability.  The examiner went on to 
state that the veteran had Legg-Calve Perthes Disease as a 
child, which is a childhood disease, and avascular necrosis 
which goes away as a child, so it is less likely than not 
that his current low back condition is related to these 
disorders.  He also noted that there is only a slight 
deformity of the femoral head which would not cause his low 
back problems.

The Board finds the positive opinions more persuasive than 
the negative opinion, because while the VA examiner notes the 
diagnosis of the chiropractor, he does not state his 
rationale for discrediting that diagnosis.  The VA examiner's 
opinion is also less persuasive because although Legg-Calve 
Perthes Disease is a childhood disease, it has already been 
established that being in the service aggravated residuals of 
that disease in the veteran.  Moreover, at a minimum, the 
positive opinions at least establish equipoise as to the 
total nexus evidence, and therefore reasonable doubt must be 
construed in favor of the veteran.  

In sum, the Board finds that service connection is warranted 
because the veteran has a current diagnosis of a low back 
disorder and the evidence is in support of the claim that 
this disorder was caused by his service-connected right hip 
disability.  
ORDER

Service connection for a low back disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


